DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 18, 2022 has been considered.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Terminal Disclaimer

The terminal disclaimers filed on January 18, 2022 and January 12, 2022 disclaiming the terminal portions of any patent granted on this application which would extend beyond the expiration date of US 10,866,584 US 15/973,356 and have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data acquisition circuit comprising a plurality of outputs (claims 22, 31, 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 55 shows a data acquisition circuit (8120) comprising a plurality of inputs (8128’s) and an output (output to multiplexer control circuit 8114) but does not comprise a plurality of outputs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 22 and 31 are objected to because of the following informalities
Claim 22, “a plurality of sensor data values” (line 8) should be from “a plurality of input sensors” (line 3).
Claim 31, “multi-sensor acquisition circuit” (line 8) lacks antecedent basis; “the each of the plurality of input sensors” (lines 8-9) should be – [[the]] each of the plurality of input sensors --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-30 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claims 22, 38, the omitted structural cooperative relationships are: structural cooperative relationships between at least one processor and a data acquisition circuit, input sensors.
	Claim 31, the difference between “interpreting a plurality of sensor data values” (line 3) and “interrogating at least a portion of the plurality of sensor data values” (line 11) is unclear.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 31, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 10, 20, 21, 23, 25, and 26 of U.S. Patent No. 11,048,248 (Cella et al.) in view of Arai et al.. Cella et al. (248) claims:
Regarding claim 31, a computer-implemented method (claim 1, lines 1-2; claim 20, lines 1-2), the method comprising:
interpreting a plurality of sensor data values from a plurality of input sensors (claim 1, lines 14-15; claim 20, lines 14-15) each operatively coupled to at least one of a plurality of components (data collection in a mining environment, claim 1, lines 1-2; claim 20, lines 1-2);
determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of sensor data values (claim 9; claim 25);
selectively coupling at least one of a plurality of inputs of a data acquisition circuit to at least one of a plurality of outputs of the multi-sensor acquisition circuit (claim 5, claim 21) wherein the each of the plurality of input sensors is communicatively coupled 
interrogating at least a portion of the plurality of sensor data values (claim 1, lines 14-15; claim 20, lines 14-15);
storing at least a portion of the interrogated sensor data values in response to the data storage profile (claim 9; claim 25);
analyzing the plurality of sensor data values to determine a data quality parameter (claim 1, lines 22-25; claim 20, lines 22-25); and
adjusting the data storage profile in response to the data quality parameter (claim 10; claim 26).

While Cella et al. (248) does not expressly claim the method for monitoring an oil and gas process, each sensor is operatively coupled to at least one of a plurality of components of an oil and gas process, Cella et al. claims data collection in a mining environment (claims 1, lines 1-2; claim 20, lines 1-2). Arrai et al. discloses a mining environment includes mining of oil and gas (mined oil and gas, paragraph 0002, lines 4-7). Thus, it would have been obvious in view of Arai et al. for the claimed method of Cella et al. (‘248) to monitor an oil or gas process.
 
Regarding claim 33, Cella et al. (‘248) claims selectively communicating and storing the at least a portion of the interrogated sensor data values in a plurality of storage locations in response to the data storage profile (claims 9; claim 25).



The limitation of the plurality of storage locations includes at least one of: storage provided on a sensor is an optional limitation since it is recited in the alternative form.

	Prior Art Note

Claims 22-30 and 38-40 do not have prior art rejections.
The combination as claimed wherein a system and method for data collection related to an oil and gas process comprising adjust at least one of the data storage profile and the data collection routine in response to the data quality parameter (claims 22, 38) is not disclosed, suggested, or made obvious by the prior art of record.

Allowable Subject Matter



	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computer-implemented method for monitoring an oil and gas process, the method comprising adjusting the data storage profile in response to the data quality parameter (claim 31) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments that new claims 22-40 are allowable have been considered but are traversed in view of the ground of rejection, discussed above. Claims 22-30 and 38-40 are rejected under 35 USC 112(a). Claims 31-37 have allowable subject matter and would have been allowable if rewritten or amended to 
  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciodaru et al. (US 2012/0303625) discloses storing detection values in a plurality of storage locations in response to the data storage profile (the collected data is stored per the storage profile, paragraph 0037, lines 4-6; paragraph 0045, lines 11-12). However, Ciodaru et al. does not disclose adjusting the data storage profile in response to the data quality parameter.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 7, 2022